Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of A-I, B-II, C-II, and D-II in the reply filed on 7/28/21 is acknowledged.  Applicant indicated that claim 20 is withdrawn as reading on unelected matter.  
Examiner notes that foil element claimed by claim 11 only appears to be part of the unelected in wall embodiments (see para. 0055) and thus will be assumed to be withdrawn.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spacing elements configured to space the channel layer a distance from a wall of the room” in independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of brackets (per para. 0037 and fig. 9).
This application includes one or more claim limitations that use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is a heat exchange device configured to exchange energy between the fluid in the channel layer and an exchange medium” in independent claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would act as a heat exchange device between two mediums will meet this limitation.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, and the claims depending from this claim are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a heat exchange device configured to exchange energy between the fluid in the channel layer and an exchange medium”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically the broad terms “a heat exchange device configured to exchange energy between the fluid in the channel layer and an exchange medium”, are not defined nor specifically shown with sufficient structure in applicant’s claims or specification.  The lack of definition of the term “a heat exchange device configured to exchange energy between the fluid in the channel layer and an exchange medium” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a 
Claim 10 is rejected for dependence from one or more of the above rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 includes the limitations “a heat exchange device configured to exchange energy between the fluid in the channel layer and an exchange medium” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A 
 Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 is rejected for dependence from claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "is attached to the wall" is indefinite as it is unclear if applicant is claiming function/capability of the claimed invention or if they are trying to affirmatively claim a structure.  Based upon claim 1 it appears that the wall is not part of the claimed structure, claim 2 though appears to be attempting to include the wall as part of the claimed structure.  Applicant should clarify in the claims whether the wall is 
The term "low rpm" in claim 6 is a relative term that renders the claim indefinite.  The term "low rpm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know or be informed based upon the claims or specification what rpm rate is considered “low rpm”.  For examination purposes, the “low rpm” requirement will be considered deleted.
 The term "low emissivity" in claim 11 is a relative term that renders the claim indefinite.  The term "low emissivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know or be informed based upon the claims or specification what rpm rate is considered “low emissivity”.  For examination purposes, any prior art stating low emissivity or any of the example materials from paragraph 0053 will be considered to read on the limitation.
Claim 13 is indefinite as it is unclear if applicant is defining the spacing elements as only the side-barriers or if they are saying the side-barriers are part of the spacing elements, or if applicant is improperly claiming the spacing elements as two different elements, or merely trying to claim a function of the spacing elements (note that since the spacing element is initially claimed it is a structure not a function).  For purpose of 
Claim 9 is indefinite as it is unclear to one skilled in the art what is meant by “the heat exchange device”.  Applicant has already claimed channels, which based upon the specification perform the heat exchange with the exchange medium (see para. 0044).  The claim does not clearly match to the specification and thus is unclear if it is attempting to claim a part of the channel layer, elements around or a greater whole that includes the channel layer, or an external heat exchange device such as elements 404 or 304.  This lack of clarity makes this claim indefinite. 
Claim 10 recites the limitation "the heat exchange portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There have been no previous “heat exchange portion” claimed.  It is unclear if applicant is attempting to claim a portion of a previously claimed element or a new element.
Examiner notes the claims 9-10 remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624).
Regarding claim 1, Visentin teaches a system for heating, cooling or both heating and cooling a room (fig. 3) comprising a channel layer (channels of 3) comprising a first (front of element 33/33a) and a second outer surface (back of element 33/33b) and a plurality of adjoined waterproof channels (hollow sections of element 33) disposed therebetween, each channel configured to allow a fluid to pass through (per para. 0091) description , and wherein, the channel layer is configured to be in thermal communication with a room (examiner notes this it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).) and the communication with a room is merely claiming a use, further the use of radiators to heat/cool room(s) is well known in the art); spacing elements (11a, para. 0053-0054) configured to space the channel layer a distance from a wall.
Regarding claim 2, Visentin teaches the spacing element is attached to the wall (para. 0053-0054) and the channel layer is attached to the spacing element (per fig. 3).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Mallen (U.S. Patent 1,480,456).
Regarding claim 3, Visentin does not expressly teach the spacing elements comprises a bracket with a slot configured to allow the distance between the channel layer and the wall to be adjusted. Mallen teaches a spacing element (radiator bracket) with a slot (element 17) configured to allow the distance between the channel layer and .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Lin et al. (U.S. PGPub 2020/0355375).
Regarding claim 4, Visentin does not teach a fan configured to move air between the channel layer and the wall.  Lin teaches a fan (element 70) configured to move air between the channel layer and the wall (per fig. 4-5).  It would have been obvious to one skilled in the art at the time of filing to modify Visentin to have the fan of Lin, the motivation to do so would be to improve heat transfer efficiency (para. 0068) 
Regarding claim 5, Visentin does not teach the fan is configured to move air upward when the system is in a cooling mode and to move air downward when the system is in a heating mode.  Lin further teaches the fan is configured to move air upward when the system is in a cooling mode and to move air downward when the system is in a heating mode (fig. 4-5, para 0070-0071), and the fan is configured to move air upward when the system is in a cooling mode and to move air downward when the system is in a heating mode.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Lin et al. (U.S. PGPub 2020/0355375), and further view of Lavigne, Jr. et al. (U.S. Patent 3,638,445).
Regarding claim 6, Visentin and Lin are silent on the type of fan being a (see 112 above) squirrel cage fan.  Lavigne teaches using squirrel cage fans (Col. 1, ln 28-37).  At the time of filing it would be obvious to use a squirrel cage fan, the motivation to do so would be to easy accessibility, known quality, and low cost availability (Col. 1, ln 28-37) of such fans.
Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Murakami (U.S. PGPub 2016/0047577).
Regarding claim 7, Visentin does not teach a basin configured to catch condensation forming on and dripping from the channel layer.  Murakami teaches a basin (element 116) configured to catch condensation forming on and dripping from the channel layer () fig. 3 and para. 0082).  At the time of filing it would be obvious to modify Visentin to include the pan of Murakami, the motivation to do so would be collect the condensation (para. 0082) to prevent the moisture form damaging surfaces below the coil.
Regarding claim 8, Visentin does not teach the basin has a width coextensive with the channel layer.  Murakami teaches the basin has a width coextensive with the channel layer (fig. 3-4).  At the time of filing it would be obvious to modify Visentin to include the pan of Murakami, the motivation to do so would be collect the condensation (para. 0082) to prevent the moisture form damaging surfaces below the coil.
Regarding claim 12, Visentin does not teach two side-barriers, disposed on opposing sides of the channel layer and configured to create an air-channel defined by the wall, the channel layer, and the two side-barriers.  Murakami teaches two side-
Regarding claim 13, Visentin does not teach the side-barriers function as the spacing elements.  Murakami teaches the side-barriers function as the spacing elements (per fig. 3-4).  At the time of filing, it would be obvious to modify Visentin to include the barriers of Murakami, the motivation to do so would be improve control of the airflow and improve heat transfer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Dickson et al. (U.S. PGPub 2018/0093900).
Regarding claim 14, Visentin does not teach the spacing elements comprise sound damping rubber.  Dickson teaches mounting/spacing elements comprising sound dampening rubber (element 124; para. 0061; examiner notes that the sound dampening is not given a value thus this limitation is considered broadly and the sound dampening of any rubber is considered to rea on it).  At the time of filing, it would be obvious to modify Visentin to include the rubber gasket of barriers of Dickson, the motivation to do so would be seal it fully with the wall or surface it is connected to and insulate the connection point (para. 0061).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Conrad (U.S. PGPub 2018/0172291).
Regarding claim 15, Visentin does not teach an ultrasonic humidifier releasing moisture into the air between the channel layer and the wall.  Conrad teaches the use of an ultrasonic humidifier (element 164 and para. 0035) releasing moisture into the air after the channel layer (coil).  It would have been obvious at the time of invention to modify Visentin to include the humidification of Conrad between the channel layer and wall as that is the airflow path, the motivation to do so would be to maintain a desired humidity (para. 0229).
Regarding claim 16, Visentin does not teach a basin configured to catch condensation, and, wherein, the ultrasonic humidifier is in fluid communication with the basin.  Conrad teaches a basin (element 312) configured to catch condensation, and, wherein, the ultrasonic humidifier is in fluid communication with the basin (fig. 5).  It would have been obvious at the time of invention to modify Visentin to include the humidification of Conrad, the motivation to do so would be to maintain a desired humidity (para. 0229).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. PGPub 2008/0230207).
Regarding claim 17, Nakamura teaches a radiant heat exchange system (fig. 23) comprising a panel (element 50) comprising an array of contiguous tubular vessels (element 54 per fig. 23) configured to receive a fluid (per fig. 23), the panel having a front side configured to face a room (inside per fig. 21) and a back side configured to 
Regarding claim 18, Nakamura teaches a heat sink (element 106) configured to remove energy from the fluid in the panel.
Regarding claim 19, Nakamura teaches the heat sink is in thermal communication with a remote exchange medium (“water” para. 0338).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763